 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry ofthe United States and Canada, Local Union 345and A-Associate Industries Corporation ofMontebello and Southern California DistrictCouncil of Laborers and its Affiliated LocalUnions. Case 21 CD-469December 8, 1980[)ECISION AND DETERMINATION OFDISPUTEHNL CIHAIRM, N FANNING ANI) MEMBEHRSJI NKINS AND) PFNIN l.OThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by A-Associate Industries Corpo-ration of Montebello, herein called the Employer,alleging that United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, LocalUnion 345, herein called Plumbers, had violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with the object of forcingor requiring the Employer to assign certain workto its members rather than to employees represent-ed by Southern California District Council of La-borers and its affiliated Local Unions, herein calledLaborers.Pursuant to notice, a hearing was held beforelcaring Officer Lucke on August 6, 1980. All par-tics appeared and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational l.abor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. I Hl BUSINESS O() I HY MPI OYFRThe record shows, and we find, that the Em-ployer, a California corporation with its principalplace of business in Montebello, California, is en-gaged in business as a subcontractor in the buildingand construction industry, performing landscape,irrigation, and installation work. At jobsites knownas Oltman I and 2 in Santa Fe Springs, California,Oltman Construction Company contracted withAssociate Industries Inc. for lawn sprinkler, land-253 NLRB No. 81scape, and irrigation work and the value of suchcontracts exceeded $100,0(X)0. Associate Industries,Inc., let subcontracts valued in excess of $30,000 tothe Employer for a portion of the Oltman I and 2work.At all times material herein, Oltman Construc-tion Company, a corporation with its principal of-fices located in Monterey Park, California, hasbeen a member of the Building Industry Associ-ation of California, Inc., a multiemployer trade as-sociation which engages in multiemployer collec-tive-bargaining negotiations. During the past 12months, employer members of the Association,either collectively or individually, purchased andreceived goods, materials, and supplies valued inexcess of 50,(XX) from suppliers located within theState of California, which materials and supplieswere received directly from outside the Stale ofCalifornia by those suppliers.At the Oltman I and 2 jobsites, Oltman and itssubcontractors purchased and received goodsvalued in excess of $50,(X)0 directly from supplierslocated inside the State of California. These suppli-ers received such goods directly from firms locatedoutside the State of California which supplies werefor installation and use at the jobsites.We find, in accordance with the foregoing, thatOltman Construction Company is an employer en-gaged i commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuatethe purpose of the Act to assert jurisdictionherein. II. I tHi I A13(OR OR(;ANIZ/AF lION INVOI VII)The parties stipulated, and we find, that Plumb-ers and Laborers are labor organizations within themeaning of Section 2(5) of the Act.Ill. THE I)ISPUT:.A. Background and Facts oj DisputeThe Employer is a subcontractor performinglandscape, irrigation, and sprinkler system installa-tion in southern California. Since 1976, it has beensignatory to a collective-bargaining agreement withLaborers and has used only laborers to perform itslandscape and irrigation work.Laborers and UA District Council No. 16(which includes Plumbers) have had a work juris-diction agreement since 1974. This agreementgrants employees who are represented by Plumbersthe right to perform the work in dispute. However,I Inerrnalrtou/ aBrwhrhood oJ Pn/nirer and 41/d I rad. Dry 4WU/ I'm !-ishcr, L.oa l ,V, 1955 (Br I ( tro ruton (a ), 192 NLRIJ 41 (1971 );.Sh,,l Stul lntrnatmnal A,a4o ann. .,ul 28 11,. (10 (Nu-tFhhcrgl&st)ut ( orporatton, 159 NL RIt 142 1425 (1966). Pl.UM[IFRS, LOCAI 345the evidence fails to show adherence by the Labor-ers to the agreement, and that on at least two occa-sions in 1977 Plumbers demanded, and the Employ-er refused, assignment of irrigation work which la-borers were performing.In 1980, Oltman Construction Company subcon-tracted landscape and irrigation work at two job-sites in Santa Fe Springs, California, known asOltman I and 2, to Associate Industries. At Oltman1, Associate Industries subcontracted the landscapework to the Employer and the irrigation work toHydrodig, a subcontractor signatory to an agree-ment with Plumbers. At a May 20 meeting held be-tween representatives of Oltman, Associate, Labor-ers, and Plumbers, concerning problems at theOltman 1 jobsite, a question arose as to who 'wouldperform the irrigation work at the Oltman 2 job-site. Plumbers Representative ()rr suggested thateither Associate Industries or the Employer sign alabor agreement with Plumbers or that the future"plumbers work" be subcontracted to Hydrodig.Additionally, Orr stated that he wanted his "mem-bers on the pipe" at the Oltman 2 site.Associate subcontracted the landscape and irriga-tion work at Oltman 2 to the Employer. ()n June10, 1980, two laborers began the work for the Em-ployer. 2 Starting on June 11 and continuingthrough June 16, plumbers picketed the jobsite car-rying signs displayinig a recognitional object.B. le Wobrk in DisputeThe work in dispute involves the handling,laying, and installation of lawn sprinkler and irriga-tion pipe as well as the installation of valves andvalve boxes connected therewith at commercialand residential jobsites located in the nine southernCalifornia counties in which Plumbers and Labor-ers have concurrent jurisdiction.C. he Contentions of the PartiesThe Employer contends that a jurisdictional dis-pute exists; that Plumbers violated Section8(b)(4)(D) by demanding, then picketing the Em-ployer's jobsite to force assignment of work to em-ployees who are represented by Plumbers; and thatthe Laborers collective-bargaining agreement withthe Employer, and the Employer's preference, pastpractice, efficiency, and economy dictate that thework in dispute should continue to be assigned toemployees who are represented by Laborers.Laborers makes no contentions but attempted atthe 10(k) hearing to disclaim the work at this par-ticular jobsite.2 Alhough a n mtmber of ahorer, I)ennris Napolin a lo A. i amemher of Ilumbhers, and he record indlcatl, Ithat h wal hired fir thi,particular joh basd on his IL.ablrcrs mcmhberhipPlumbers alleges that no work dispute exists be-cause Laborers disclaimed the work; that the pick-eting was for a lawful recognitional objective andnot in furtherance of an unlawful object banned bySection X(b)(4)(D); and that, even if a work disputeexists, the work jurisdiction agreement betweenPlumbers and Laborers requires the assignment ofthe work to employees who are represented byPlumbers.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.Plumbers contends that no work dispute existsbecause Laborers disclaimed the work. However,the record shows that the disclaimer was ineffec-tive because: (I) Laborers limited its disclaimer tothe specific job in the instant proceeding, this iscontrary to the nine-county area scope of the workin dispute. (2) The disclaimer is predicated on theargument that the work has not been performed bylaborers since 1974 because the Unions' work juris-dictional agreement covers the disputed work and,uncler that agreement, the irrigation and sprinklersystem installation work involved herein has beenawarded to plunibers. Although the agreement sup-ports Plunibers argument, the evidence establishesthat laborers has not observed the agreement, andthat since 1977 the Employer has consistently usedlaborers to perform its irrigation work. In addition,on at least two occasions in 1977 and again in theinstant proceeding Plumbers unsuccessfully de-manded that the Employer assign the work to itsmembers. Further, the two employees performingthe disputed work herein were hired because oftheir membership in Laborers. In none of theabove instances did Laborers object to its members'performance of work notwithstanding the theoryof assignment to Plumbers under the work jurisdic-tion agreement. (3) The work in dispute is coveredby article 8, section 7, of Laborers collective-bar-gaining agreement with the Employer.'The evidence also discloses reasonable cause tobelieve "an object" of the picketing by members ofPlumbers was to force the Employer to assign thedisputed work to employees who are represented: Art 8, sc 7. reads i pertinent part "All I a rers s' w rk iii CioIlrneiton lO ir the iontrriL ron of irrigaitiion atler lines lincluding tihlcribihhiing lagginig brahr ig. sheteilig checking grade for pipe laying.Irenich lickilng aid handling o handgided lagging Ihaiirer, on all penIrenell-. l ; 1d ditt'he, 614 I)ECISIONS OF NATI()NAL. LABOR RELATIONS BOARDby Plumbers. As indicated, supra, in 1977 Plumberstwice demanded assignment of the work which la-borers were performing and also threatened topicket the Employer if it did not enter into a bar-gaining agreement with Plumbers. In addition,Plumbers Representative Orr stated at the May 20,1980, meeting that "I want my members on thepipe." Members of Plumbers began picketing thejobsite 2 weeks later.Plumbers contends that the picketing's objectwas not for work assignment, but rather that itwanted a prehire agreement with the Employer.However, the record contains Orr's admission that,if the picketing resulted in a Plumbers bargainingagreement with any of the employers involvedherein, it would require that employer to useplumbers to perform the disputed work. We find,therefore, that an object of Plumbers' picketingwas to require the Employer to assign the work toemployees who are represented by Plumbers ratherthan to employees who are represented by Labor-ers. Laborers' Local 676 (Clyde Stewart ExcavatingCo.), 229 NLRB 664, 665 (1977); cf. Sheet MetalWorkers International Association., Local 99, AFL etal (Albers Milling Company), 90 NLRB 1015, 1019(1950).On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred and, asthe parties stipulated, that no agreed-upon methodfor the voluntary adjustment of the dispute existswithin the meaning of Section 10(k) of the Act.Accordingly, we find that this dispute is properlybefore the Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.4TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.-The following factors are relevant in making thedetermination of the dispute before us:I. Collective-bargaining agreementAs noted above, the Employer is currently signa-tory to a collective-bargaining agreement with La-borers which specifically covers the work in dis-pute. Plumbers, though frequently seeking recogni-tion from the Employer, has no such agreement.4 N. t Bi N Radio & lhvimion roadca t Erigint, rs Union,. L.x-a/1212. I, / rnairoral irotherhood J' I:lorictal Worker. .4117.-(()/0 [( lum-hia raadcatlng Sytrnl]. 364 I S 573 (1961h)' Interlaitleal .1s4iwatnw o Muctiis, 1.odge No. 1743, .-l-. ( (0 UA. on,s (Contrutto!n (Compan., 135 N[.RB 1402 (1962)This factor favors awarding the work to employeeswho are represented by Laborers.2. Employer and area practiceSince 1977, the Employer has continuously andexclusively used employees who are represented byLaborers to perform the work in dispute, and thisfactor weighs in favor of awarding the work toemployees who are represented by Laborers. SeeLaborers' International Union of North America,Local 300, AFL-CIO (Howard Olson Landscaping,Inc.), 195 NLRB 247, 248 (1972).The evidence regarding area practice is inconclu-sive and does not favor awarding the work in dis-pute to one group of employees rather than to theother.3. Skills, economy, and efficiency of operationThe record indicates that both laborers andplumbers can perform the irrigation work withequal skill. Therefore, this factor does not weigh infavor of either group of employees. Performance ofboth the irrigation and landscape work by laborers,however, enables the Employer to have a continu-ous and more efficient operation, in that the lands-caping involves rototilling and planting shrubs andtrees around the irrigation system, and when theemployee who installed the irrigation system alsolandscapes that area, his knowledge of the system'sdepth and placement ensures its protection.4. Union work jurisdiction agreementLaborers and Plumbers are parties to a work ju-risdiction agreement which covers and awards toemployees who are represented by Plumbers thework in dispute. The Employer is not a party tothis agreement and, thus, is not bound by it. Whilenormally that agreement would favor awarding thework to employees who are represented by Plumb-ers, the record shows that Laborers has not ob-served the agreement, which makes its viabilityquestionable. Therefore, this factor is not a control-ling one.5. Employer preferenceThe Employer's president testified that becauseof efficiency and economy it preferred its employ-ees who are represented by Laborers to performthe disputed work. This factor weighs in favor ofawarding the work to employees who are repre-sented by Laborers.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-620 PI.lUM ERS, O()CAL 345clude that employees who are represented by La-borers are entitled to perform the work in dispute.We reach this conclusion relying on the collective-bargaining agreement, efficiency, economy, and theEmployer's past practice and preference. In makingthis determination, we are awarding the work inquestion to employees who are represented by La-borers, but not to that Union or its members. Thepresent determination covers the disputed work inthe nine southern California counties in whichPlumbers and Laborers have concurrent jurisdic-tion.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of A-Associate Industries Corpora-tion of Montebello, who are represented by South-ern California District Council of Laborers are en-titled to perform irrigation and lawn sprinkler in-stallation at commercial and residential jobsites lo-cated in the nine southern California counties inwhich Plumbers and Laborers have concurrent ju-risdiction, including the jobsite known as Oltman 2in Santa Fe Springs, California.2. United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada, Local Union345, is not entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require A-Asso-ciate Industries Corporation of Montebello toassign the disputed work to employees representedby that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, United Associationof Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada, Local Union 345, shall notify the RegionalDirector for Region 21, in writing, whether or notit will refrain from forcing or requiring the Em-ployer, by means proscribed by Section 8(b)(4)(D)of the Act, to assign the disputed work in a mannerinconsistent with the above determination.621